DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 6 are pending.  Claims 1 and 3 were amended.

Response to Arguments
Applicant's arguments filed 4 October 2022 have been fully considered but they are not persuasive.
Applicant argues (see page 8): the combination of Carter with Laricchiuta would already allegedly include at least the band pass filter features cited at page 10 of the Office Action, and therefore it is unclear how the alleged combination with Carter would have been motivated … it is unclear how the rejection's cited "anti-alias filter" from Carter is relevant to the rejection's alleged motivation of "to remove interference from frequency component above the range" as the cited references do not suggest that such filter achieves such removal.
Examiner submits that the “authoritative Dictionary of IEEE Standard Terms: 7th edition” defines “harmonic” as 
A sinusoidal component of a periodic wave or quantity having a frequency that is an integral multiple of the fundamental frequency. Note: For example, a component, the frequency of which is twice the fundamental frequency, is called a second harmonic. 

The “authoritative Dictionary of IEEE Standard Terms: 7th edition” also defines “anti-aliasing” as 

By the Nyquist Theorem, the maximum reproducible frequency is one-half the sampling rate. Aliasing is caused when frequencies higher than one half of the sampling rate are present. This results in the higher frequencies being “aliased” down to look like lower frequency components. Anti-aliasing is providing lowpass filtering to block out frequencies higher than those that can be accurately reproduced by the given sampling rate.

Luo teaches ([col 4, line 64 – col 5, line 2]) “The key to detecting bearing faults is to capture the low amplitude bearing defect harmonics without including the high amplitude rotational vibration signals and system fundamental resonant frequency responses. To accomplish this, "band pass" filters are used to isolate the signature(s) such as represented in block 108.”  
As Laricchiuta is interested in examining vibrations that manifest above a certain minimum frequency but at the same time below another maximum frequency, Laricchiuta would be interested in an anti-aliasing filter to remove frequencies that manifest well above the maximum frequency of interest.  Without the anti-aliasing filter, a high-frequency component could, as described in the definition above, be ““aliased” down to look like lower frequency components”, and therefore Laricchiuta would have benefited from and anti-aliasing filter to remove this noise component from the signal.
Applicant argues (see page 9): But viewing pages 3-9 of the Office Action, the only relevant components cited from the references are the alleged "vibration sensor" which allegedly transmits data to and receives control from a single alleged "processor" which is not disclosed by the cited references as also "receiving from" or "control transmission ... to" any "information terminal" much less as specifically claimed. … according to the references, even as combined by the rejection, there is no "at least one hardware processor" configured to implement the features noted above along with another "at least one second hardware processor" of an "information terminal" to which the "at least one hardware processor" is "configured to implement ... controlling transmission ... to the information terminal."
Referring to Laricchiuta’s Fig 1A and 1B, reproduced below, Examiner submits that Laricchiuta discloses a vibration detection unit (100) attached to a machine component (200) that transmits information using a wireless link, and a separate analysis unit (300) that receives information from the vibration detection unit.  The vibration detection unit is also disclosed as a “electrical interface”, and the analysis unit is also disclosed as a “visual interface”.  

    PNG
    media_image1.png
    457
    622
    media_image1.png
    Greyscale

The vibration detection unit (100), equivalent to the “vibration analyzer” is disclosed by Laricchiuta as comprising a vibration detection device 102, where “the vibration detection device (102) then sends the set of vibrations as a signal to the wireless receiving and analysis unit (300).”.  The visual analysis unit (300), equivalent to the “information terminal”, is disclosed by Laricchiuta as “[0055]: Examples of the wireless receiving and analysis unit (300) include, but are not limited to, a mobile device, for example, a mobile phone or tablet, or a laptop or a computer etc.”   The details of the vibration detection unit and the analysis unit are shown in Fig 8B, reproduced below, where Laricchiuta shows the details of the vibration detection and the analysis unit.

    PNG
    media_image2.png
    421
    602
    media_image2.png
    Greyscale

Laricchiuta teaches in [0083] that “the general commands module (119) performs tasks including, but not limited to: determining when to start/stop performing measurements of the vibrations (emphasis added)”.  As discussed above, the general commands module, shown in the figure as part of the system interface, is implemented using “a mobile phone or tablet, or a laptop or a computer”, all of which contain a processor.  Then, based on this start/stop command, Laricchiuta teaches in [0077] that “the detection analysis unit performs a primary analysis of the set of vibrations. Results from the primary analysis may be transmitted to the wireless receiving and analysis unit (300)”.
This is further illustrated in the figure below, where the Examiner has shown the flow of information starting with a command from the analysis unit to the detection unit and then back to the analysis unit.

    PNG
    media_image3.png
    421
    602
    media_image3.png
    Greyscale

	Therefore, Laricchiuta teaches a “vibration analyzer” that receivers control commands from a processor (a mobile phone or tablet, or a laptop or a computer) within an “information terminal”, and controls transmission of vibration data from the “vibration analyzer” to the “information terminal”.
Applicant argues (see page 10 – 11): the alleged transformation in Luo, even in view of Laricchiuta, is not to the alleged "extracted frequency band” … the "obtaining spectrum data" is not to the alleged "extracted frequency band" as various other signal processing are clearly interposed between Luo's elements 108 and 116 such that even if the eventually transformed data is derived from the allegedly extract data, the allegedly extracted data itself is not what is suggested by the references for the purpose of "obtaining spectrum data".
Examiner submits that Luo teaches the use of a band pass filter 108, followed by a rectifier 110 and an enveloping process 112.  Neither a signal rectification nor an envelope filter changes the minimum and maximum frequency being analyzed, as best understood by the Examiner. Applicant has provided no argument that the minimum of maximum frequency of the band are modified by these signal processing devices or steps.  Luo then teaches the use of a low-pass filter, which is interpreted as merely defining a minimum frequency to be analyzed, and part of the definition of the frequencies of interest within the “extracted frequency band”.
Applicant argues (see page 10 – 11): the filtering in Luo and other signal processing in the cited portions of Luo relate to removing extraneous data unnecessary to Luo's analysis as simply specific to a known error of a known component. The rejection alleges that the combination of Luo's filtering and then later FFT features with Laricchiuta would be an improvement, but Laricchiuta already includes FFT analysis for the purpose of finding any defect of multiple different components which would be frustrated if Luo' s filtering were incorporated.
Examiner submits that Laricchiuta teaches the use of an FFT as part of the analysis of the measured signal.  Laricchiuta teaches, at [0082], “the primary and/or secondary analysis comprises processing and analyzing the measurements by applying any frequency based analysis. Some nonlimiting examples include, but are not limited to: a Fourier Analysis or a FFT”.  However, Laricchiuta des not explicitly teach the use of “a predetermined frequency” as part of the analysis.  Luo teaches the use of a specific, predetermined band.  Laricchiuta could incorporate the processing of Luo into their existing FFT as an additional processing step or steps.  There is no requirement that Laricchiuta create an additional FFT structure, any more than Laricchiuta would be required to add an additional processor to make use of the teachings of Luo.
	
Claim Objections
Claim 3 is objected to because of the following informalities: the claim includes the following:  
wherein the vibration analyzer comprises: 
a vibration sensor configured to detect a vibration of a machine component; 
extracting a predetermined frequency band from a waveform of the vibration; and
	obtaining spectrum data from the waveform in the predetermined frequency band,
wherein the at least one hardware processor is further configured to control transmission of the spectrum data, comprising the frequency spectrum, to the information terminal, 
…
wherein the information terminal comprises at least one second hardware processor configured to implement control of:
comparing a frequency component, from the waveform, to a value corresponding to a predetermined frequency component
…
a filter processing unit configured to extract the predetermined frequency band from the waveform of the vibration signal of the machine component.

The claim is silent with respect to transmitting the “waveform” from the vibration sensor to the information terminal.  The claim is also unclear as to the location of the filter processing unit. As the filter processing unit requires “the waveform”, it appears to be incorrectly placed within the claim, and should be part of “the vibration analyzer”. 
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Laricchiuta et al., WO 2018/094273 (claims priority to US 62/423,479, filed 17 November 2016, hereinafter 'Laricchiuta') in view of Luo et al., US 7930111 (hereinafter 'Luo') in view of Carter, US 5477730 (hereinafter 'Carter') 

Regarding claim 1: Laricchiuta teaches a vibration analyzer ([Abstract]: discloses a vibration monitoring system that can detect vibrations from a rotating system, including a shaft and bearings) comprising: 
a vibration sensor configured to detect a vibration of a machine component ([0046, Fig 2A]: discloses a vibration detection device (102) within the vibration detection unit that detects vibrations from the rotating component); 	
at least one hardware processor ([0045]: discloses the vibration detection device contains a processor unit coupled to the motion sensor) configured to implement: 
	analyzing the vibration of the machine component ([0047]: discloses that the processor of the vibration detection device can analyze the signal containing the set of vibrations), 
	controlling performance of an operation on a basis of a first signal received from an information terminal ([0044, 0046, Fig 2A, Fig 8B]:: discloses the vibration detection device (also drawn as “electrical interface”) receiving commands from the wireless receiving and analysis unit (also drawn as “Visual Interface”) to start and stop collecting data, where the arrow from “General Commands” to “Read/Write” within the Processor is interpreted as the first signal), and 
	controlling transmission of a second signal, obtained as a result of the operation, to the information terminal ([0044, 0046, Fig 2A, Fig 8B]: discloses a vibration detection unit (100) in communication with wireless receiving and analysis unit (300), transmitting vibration data to the wireless receiving and analysis unit, where the arrow from “Onboard WiFi Transmitter” to “Onboard Wireless Receiver” of the “Mobile Device” is interpreted as the second signal), 
wherein analyzing the vibration of the machine component comprises: 
a waveform of the vibration ([0046]: discloses the vibration detection device collecting one or more vibrations from the rotating component);
		obtaining spectrum data ([0048, Fig 8B]: discloses using the processor located within the vibration detection device processor to perform a Fourier analysis or an FFT to create frequency-domain data); and 
wherein the spectrum data comprises a frequency spectrum of the waveform ([0048, Fig 8B]: discloses using the processor located within the vibration detection device processor to perform a Fourier analysis or an FFT to create frequency-domain data), and 
wherein the at least one hardware processor is further configured to control transmission of the spectrum data, comprising the frequency spectrum, to the information terminal ([0046]: discloses a transmission of the vibration data from the vibration detection device (102) to the wireless receiving and analysis unit (300)). 

Laricchiuta is silent with respect to wherein analyzing the vibration of the machine component comprises: 
extracting a predetermined frequency band from a waveform of the vibration; and 
obtaining spectrum data from the waveform in the predetermined frequency band; and 
a filter processing unit including a high-pass filter and an anti-alias filter and configured to extract the predetermined frequency band from the waveform of the vibration signal as a basis of the first signal detected by the vibration sensor; and
wherein the spectrum data comprises a frequency spectrum of the waveform in the predetermined frequency band.

Luo teaches a system for detecting damaged bearings ([Abstract]) that includes 
extracting a predetermined frequency band from a waveform a vibration ([col 4, lines 57 – 60, col 6, lines 26 - 30; Fig 2]: discloses using a band pass filter to isolate the frequencies of interest in the analysis, where the frequency range of interest is predetermined, for example “above 10 kHz”); and 
obtaining spectrum data from the waveform in the predetermined frequency ([col 5, lines 6 – 11]: discloses performing an FFT on the signal after the band pass to “reveal the frequency or frequencies and amplitude(s), which is/are uniquely associated with the damaged bearing component”); and 
wherein the spectrum data comprises a frequency spectrum of the waveform in the predetermined frequency band ([col 5, lines 6 – 11, Fig 2]: discloses the creation of an enveloped signal containing the “frequency or frequencies … associated with the damaged bearing component”).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Laricchiuta in view of Luo to “enhance a rotating bearing damage signature ([col 4, lines 55 – 56])”, as known in the art, to improve the analysis of the detected analog data, as “The key to detecting bearing faults is to capture the low amplitude bearing defect harmonics without including the high amplitude rotational vibration signals and system fundamental resonant frequency responses ([col 4, lines 64 – 67])”.

Carter discloses an apparatus for testing the condition of rolling bearing elements ([Col 1, lines 62 – 66]) that includes 
a filter processing unit including a high-pass filter and an anti-alias filter and configured to extract a predetermined frequency band from a waveform of a vibration signal ([col 3, lines 56 – 59, Fig 1A]): discloses a band-pass filter 14 that acquires a signal from a transducer, then passes the signal through a high-pass filter and next through a low-pass, anti-aliasing filter to generate a band-pass filtered version of the signal from the transducer). 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Laricchiuta in view of Luo in view of Carter to remove interference from frequency component above the range of frequencies being analyzed by the vibration monitoring system ([col 2, lines 1 – 8]).

Regarding claim 2: Laricchiuta in view of Luo in view of Carter teaches the vibration analyzer according to claim 1, as discussed above, wherein the vibration analyzer is a wireless type vibration analyzer (Laricchiuta: [0044, 0046, Fig 2A]: discloses a wireless receiving and analysis unit (300) which can be implemented as a mobile phone or tablet, or a laptop or a computer).

Regarding claim 3: Laricchiuta teaches a machine component diagnosis system ([Abstract]: discloses a vibration monitoring system that can detect vibrations from a rotating system, including a shaft and bearings) comprising:
a vibration analyzer ([0044, Fig 1A]: vibration detection unit (100)); and 
an information terminal ([0044, Fig 1A]: wireless receiving and analysis unit (300));
wherein the vibration analyzer comprises: 
	 a vibration sensor configured to detect a vibration of a machine component ([0046, Fig 2A]: discloses a vibration detection device (102) within the vibration detection unit that detects vibrations from the rotating component); and 
	at least one hardware processor configured to implement: 
		analyzing the vibration of the machine component ([0045, 0047, Fig 8B]: disclose a processor within the vibration detection unit containing a data analyzer that can analyze the vibration signal), 
		controlling performance of an operation on a basis of a first signal received from an information terminal ([Fig 8B]: discloses a vibration detection unit (100) in communication with wireless receiving and analysis unit (300) receiving commands from the wireless receiving and analysis unit to start collecting data (where the vibration detection unit is apparently drawn as “electrical interface” and the wireless receiving and analysis unit is drawn as “Visual Interface”), and 
		controlling transmission of a second signal, obtained as a result of the operation, to the information terminal ([0044, 0046, Fig 2A, Fig 8B]: discloses a vibration detection unit (100) in communication with wireless receiving and analysis unit (300), transmitting vibration data to the wireless receiving and analysis unit and receiving commands from the wireless receiving and analysis unit to start and stop collecting data (where the vibration detection unit is apparently drawn as “electrical interface” and the wireless receiving and analysis unit is drawn as “Visual Interface”)), 
			obtaining spectrum data from the waveform ([0048, Fig 8B]: discloses using a processor located within the vibration detection device processor to perform a Fourier analysis or an FFT to create frequency-domain data),
		wherein the spectrum data comprises a frequency spectrum of the waveform ([0048, Fig 8B]: the result of the disclosed Fourier analysis is frequency-domain data, or “spectrum data”), and 
		wherein the at least one hardware processor is further configured to control transmission of the spectrum data, comprising the frequency spectrum, to the information terminal ([0044, 0046, Fig 2A, Fig 8B]: discloses a vibration detection unit (100) in communication with wireless receiving and analysis unit (300), transmitting vibration data to the wireless receiving and analysis unit),
wherein the information terminal comprises a display unit ([0046]: discloses a user interface (302)); 
wherein the information terminal is configured to transmit the first signal to the vibration analyzer and to receive the second signal from the vibration analyzer ([0044, 0046, Fig 2A, Fig 8B]: the arrow from “General Commands” to “Read/Write” within the Processor is interpreted as the first signal from the information terminal, and the arrow from “Onboard WiFi Transmitter” to “Onboard Wireless Receiver” of the “Mobile Device” is interpreted as the second signal from the vibration analyzer), 
wherein the information terminal comprises at least one second hardware processor configured to implement control of: 
		comparing a frequency component, from the waveform, to a value corresponding to a predetermined frequency component that is predetermined to be generated by the machine component in a damaged state ([0044, 0047]: discloses that each rotating component in the rotating system has a corresponding reference vibration signature, and comparing vibrations identified within the frequency data to the vibration signatures), and,
		diagnosing an abnormality of the machine component as a result of comparing the analyzed frequency component to the value ([0048]: discloses using the vibration signature of the rotating component to determine a faulty rotating component), and 
		the display unit to output a diagnosis result of diagnosing the abnormality ([0047, Fig 8A]: discloses using the display (302) to indicate to the user “which component in the rotating system is faulty”).
	 
Laricchiuta is silent with respect to wherein analyzing the vibration of the machine component comprises: 
extracting a predetermined frequency band from a waveform of the vibration; and 
obtaining spectrum data from the waveform in the predetermined frequency band, and 
a filter processing unit configured to extract the predetermined frequency band from the waveform of the vibration signal of the machine component.

Luo teaches a system for detecting damaged bearings ([Abstract]) that includes 
extracting a predetermined frequency band from a waveform a vibration ([col 4, lines 57 – 60, col 6, lines 26 - 30; Fig 2]: discloses using a band pass filter to isolate the frequencies of interest in the analysis, where the frequency range of interest is predetermined, for example “above 10 kHz”); and 
obtaining spectrum data from the waveform in the predetermined frequency ([col 5, lines 6 – 11]: discloses performing an FFT on the signal after the band pass to “reveal the frequency or frequencies and amplitude(s), which is/are uniquely associated with the damaged bearing component”).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Laricchiuta in view of Luo to “enhance a rotating bearing damage signature ([col 4, lines 55 – 56])”, as known in the art, to improve the analysis of the detected analog data, as “The key to detecting bearing faults is to capture the low amplitude bearing defect harmonics without including the high amplitude rotational vibration signals and system fundamental resonant frequency responses ([col 4, lines 64 – 67])”.

Carter discloses an apparatus for testing the condition of rolling bearing elements ([Col 1, lines 62 – 66]) that includes 
a filter processing unit configured to extract a predetermined frequency band from a waveform of a vibration signal ([col 3, lines 56 – 59, Fig 1A]): discloses a band-pass filter 14 that acquires a signal from a transducer, then passes the signal through a high-pass filter and next through a low-pass, anti-aliasing filter to generate a band-pass filtered version of the signal from the transducer). 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Laricchiuta in view of Luo in view of Carter to remove interference from frequency component above the range of frequencies being analyzed by the vibration monitoring system ([col 2, lines 1 – 8]).

Regarding claim 4: Laricchiuta in view of Luo in view of Carter teaches the machine component diagnosis system according to claim 3, as discussed above,
wherein the information terminal further comprises a database ([0044]: discloses that each component in the system has a known reference vibration signature, which is interpreted as a database of the reference vibration signatures), 
wherein the database comprises the value and a plurality of other values ([0044]: discloses that each component in the system has a known reference vibration signature, were each would comprise one or more values equivalent to “a value corresponding to a predetermined frequency component” as recited in claim 3), and 
wherein the other values respectively correspond to other predetermined frequency components that are predetermined to be generated by other machine components in other damaged states ([0044]: discloses that each component in the system has a known reference vibration signature, comprising known frequency components).

Regarding claim 5: Laricchiuta in view of Luo in view of Carter teaches the machine component diagnosis system according to claim 4, as discussed above, 
wherein the machine component is a bearing (Laricchiuta: [Abstract]: discloses that the rotating system includes a shaft and a bearing system).

Laricchiuta is silent with respect to wherein 
the machine component comprises at least one of an inner ring, an outer ring, a rolling element and a cage of the bearing.

Luo teaches a system for detecting damaged bearings ([Abstract]) that includes 
the machine component comprises at least one of an inner ring, an outer ring, a rolling element and a cage of the bearing ([col 2, line 56 – col 3, line 11; Fig 2]: discloses the construction of bearings and the four frequencies generally associated with a bearing, including the cage frequency, the rolling element frequency, the ball passing inner raceway frequency, and the ball passing inner raceway frequency)

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Laricchiuta in view of Luo to “enhance a rotating bearing damage signature ([col 4, lines 55 – 56])”, as known in the art, which involves the set of frequencies associated with the physical dimensions of a bearing, as known in the art 

Regarding claim 6: Laricchiuta in view of Luo in view of Carter teaches the vibration analyzer according to claim 1, as discussed above, 
wherein the operation comprises analyzing the vibration of the machine component (Laricchiuta: [0044, 0046, Fig 2A, Fig 8B]:: discloses the vibration detection device (also drawn as “electrical interface”) receiving commands from the wireless receiving and analysis unit (also drawn as “Visual Interface”) to start and stop collecting data, where the arrow from “General Commands” to “Read/Write” within the Processor is interpreted as the first signal), and 
wherein the at least one hardware processor is further configured to receive the first signal from the information terminal ([Fig 8B]: discloses a vibration detection unit (100) in communication with wireless receiving and analysis unit (300) receiving commands from the wireless receiving and analysis unit to start or stop collecting data (where the vibration detection unit is apparently drawn as “electrical interface” and the wireless receiving and analysis unit is drawn as “Visual Interface”).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 27-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brent A. Fairbanks/Primary Examiner, Art Unit 2857